724 S.E.2d 538 (2012)
STATE of North Carolina
v.
Donnell FREEMAN.
No. 126P12.
Supreme Court of North Carolina.
April 12, 2012.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Donnell Freeman, for Freeman, Donnell.
William West, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of March 2012 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 12th of April 2012."